Exhibit 10.10
 
 
Second Amendment to Shared Services Agreement
 


 
This Second Amendment to Shared Services Agreement  dated as of August 28, 2012
(the “Effective Date”) and entered into between PositiveID Corporation, a
Delaware corporation (“PSID”), and VeriTeQ Acquisition Corporation, a Florida
corporation (“VeriTeQ”) is an amendment to the Shared Services Agreement between
PSID and VeriTeQ dated January 11, 2012, and as further amended June 25, 2012.
 
The amendments are as follows:
 
 
1.
Effective September 1, 2012 the monthly charge for shared services as outlined
in Section 1.2(a)(i) of the Shared Services Agreement shall be reduced from
$12,000 (twelve thousand and 00/100 dollars) to $5,000 (five thousand and 00/100
dollars).

 
All other terms of the Shared Services Agreement dated January 11, 2012, as
further amended June 25, 2012, not specifically amended herein shall remain as
originally written.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of August 28,
2012.
 


 
POSITIVEID CORPORATION
 
 

By:
/s/ William Caragol
        Name:
William Caragol
   
 
  Title:
Chief Executive Officer
   
 
  Date: August 28, 2012        

 
 
VERITEQ ACQUISITION CORPORATION


 

By:
/s/ Scott R. Silverman
        Name:
Scott R. Silverman
   
 
  Title:
Chief Executive Officer
   
 
  Date: August 28, 2012        